


110 HR 5205 IH: To suspend temporarily the duty on cathode drive unit

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5205
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mrs. Tauscher
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on cathode drive unit
		  includes 89-Kilowatt Gearmotor, synchronous belt, stainless steel bearing
		  housing, bearings, stainless steel drive shaft, cooling water lead-through,
		  stainless steel drive flange connection, rubber seals, PEEK high performance
		  plastic, insulators, water fittings and metric stainless steel
		  hardware.
	
	
		1.Cathode drive unit includes
			 89-Kilowatt Gearmotor, synchronous belt, stainless steel bearing housing,
			 bearings, stainless steel drive shaft, cooling water lead-through, stainless
			 steel drive flange connection, rubber seals, PEEK high performance plastic,
			 insulators, water fittings and metric stainless steel hardware
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Cathode drive unit includes 89-Kilowatt Gearmotor, synchronous
						belt, stainless steel bearing housing, bearings, stainless steel drive shaft,
						cooling water lead-through, stainless steel drive flange connection, rubber
						seals, PEEK high performance plastic, insulators, water fittings and metric
						stainless steel hardware (provided for in subheading 8501.31.40)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
